Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on 10/08/2020 and the election made on 03/14/2022 for Application No. 17/066,263.  Claims 1-21 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Crain on June 17, 2022.

The application has been amended as follows: 
Claim 1 is replaced with the following:
- -A hub for an at least partially muscle-powered bicycle, comprising: 
a hub axle and an axle device; 
the hub shell being supported rotatably relative to the axle device by way of bearing devices; 
wherein at least one bearing device is configured as a roller bearing, comprising two bearing rings with rolling members disposed between, and being sealed axially outwardly; 
between the bearing rings at least one roller bearing receives a modular unit, at which a sealing unit is configured for laterally sealing the roller bearing; and 
comprising guide units protruding laterally inwardly from the modular unit for guiding the rolling members; 
wherein the modular unit comprises an annular unit which is connected with the sealing unit that is configured in a washer shape, and 
wherein the sealing unit rests872P12US41 / 4508.10.2020 DT Swiss AGagainst, making contact with, both of the bearing rings for sealing- -.

Claim 6 is canceled.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species/Inventions I and II , as set forth in the Office action mailed on February 14, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/14/202 is fully withdrawn.  Claims 18-21, directed to a hub including the combination features recited in claim 1 is no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 10/08/2020 has been considered by the examiner.

Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a hub for an at least partially muscle-powered bicycle having a hub axle and an axle device and the combination features recited in the claim and particularly “wherein the modular unit comprises an annular unit which is connected with the sealing unit that is configured in a washer shape, and wherein the sealing unit rests872P12US41 / 4508.10.2020 DT Swiss AG against, making contact with, both of the bearing rings for sealing”.
The closest prior art reference is Werner et al. (DE 10/2009038754, machine translation).
Werner discloses a bearing device 1 having inner and outer flange sections 9,10 formed as a sealing lip in a region of recesses 12 and a ball guide 18 configured to hold the bearing balls 4 but does not disclose the particular features required by the amended claim 1.  See Figures 1-5 and the Abstract.
Claims 2-5 and 7-21 are allowed as being dependent upon the allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pohl et al. (US 9,574,642 B2) discloses a continuously variable transmission including bearings 46, 48, 52, 152, see Figures 4-6, 11-14 and 18;
Lee (US 2015/0060224 A1) discloses a driving device for a hub with bearing assembly, see Figures 3 and 4; and
Hugi (US 5,676,227 A) discloses a free-wheel hub for bicycles, see Figure 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659